Kernochan, Ch. J. (concurring):
' The defendants in this case, Abraham Schindler and David Miner, were first arraigned on July 21, 1924, and subsequently these *76adjournments were taken: To July twenty-third, to August second, to August eighth, to August twenty-seventh, to September third, to September eighth.
During this time the defendants had counsel and many if not all of the adjournments were at their request. The refusal of the magistrate to allow another .adjournment is not error; indeed it was his duty to insist on having this case tried in view of the length of time it was pending.
The cases cited by the district attorney (People v. Curtiss, 118 App. Div. 259-262; People v. Kerber, 172 id. 755-757; People v. Hilderbrandt, 16 Misc. 195-197) hold that the granting of an adjournment is discretionery with the magistrate but at the same time he must see that no injustice is done to the defendant and that a fair trial be assured him.
After the trial began at no time were the defendants properly informed as to their rights of cross-examination and summoning of witnesses and the long examination of the defendant Schindler indulged in by the district attorney was to my mind reversible error.
No exceptions having been taken, the judgment of conviction should be reversed on the facts and a new trial granted, which new trial should be held as speedily as possible.